From Lincoln.
The act of 1773, ch. 4, declares that "if any person or persons now are or hereafter shall be taken or charged on mesne process or execution for any debt, and shall have remained in close prison by the space of twenty days, it (395) shall and may be lawful for two justices of the peace," etc., upon the debtor's complying with the several requisites of the act, to discharge him. The act of 1741, ch. 2, declares, "that for the preservation of the health of all such persons as shall at any time thereafter be committed to the county prisons, the court shall have power to mark out such a parcel of land as they shall think fit, not exceeding six acres, adjoining to the prison, etc., and every prisoner not committed for treason or felony, giving good security to the sheriff of the county to keep within the said rules shall have liberty to walk therein, out of the prison, for the preservation of his or their health. And every prisoner giving such security as aforesaid, and keeping continually within the said rules, shall be and is hereby adjudged and declared to be in law a true prisoner." In a subsequent clause the same act points out the mode of recovery against the securities, if the principal should escape or violate the rules. As the act of 1741 extends the benefits of the bounds to all prisoners (except those confined for treason and felony), upon their giving security, and declares that all those who continually keep within the bounds shall be adjudged to be true prisoners, a majority of the Court are of opinion that the words "a true prisoner" are synonymous with the words "a close prisoner," and that therefore a debtor, having given security as the act directs, and remaining for the space of twenty days within the bounds, is entitled to the benefit of the insolvent debtor's act.